Judge ORR
concurring.
While I concur that the issues raised by the defendant are correctly decided by the majority, I am troubled by the City’s reliance on Section 8-77 of the Code as a basis for the violation in question. Section 8-77 deals with the mandatory standards for “land-disturbing activity.” According to the trial court’s finding of fact number seven, “Immediately following completion of the project, the Defendant was in compliance with the plans and specifications of the land disturbing permit.”
Therefore, any subsequent complaints against the defendant would appear to fall under Section 8-82 “Responsibility for maintenance.” The responsibility for installation and maintenance for all necessary permanent erosion and sedimentation control *385measures falls on the land owner or persons in possession or control of the land. Whether this makes any difference is unclear. However, in light of the claim by the defendant that the federal government is in control of the land by virtue of the purchase of the note and deed of trust, calls into question, at least in my opinion, the validity of the assessment of damages against this defendant.